opinion of the court
Bloom, J.
On October 10, 1979, at approximately 1:45 a.m. the claimant was walking on the grounds of a housing project known as Wagner Houses. Wagner Houses is located between Second and Pleasant Avenues and runs from 120th Street to 124th Street, in the Borough of Manhattan. Adjacent to or part of Wagner Houses is a housing project known as the Paladino Project.
As claimant approached the Paladino Project he saw two men, one known to him as Berraro, emerge from a building described in the record as 445 East 120th Street. The two men, who were proceeding in the same direction as the claimant, walked toward the Pleasant Avenue exit of the project.
*271Immediately prior to this, Robert Warner, a New York State correction officer, had been robbed by two armed men. Warner, who was assigned to Green Haven Correctional Facility, located in Stormville, New York, was himself armed. Claimant heard him cry out either “Correctional Officer, hold it” or “Police Officer, hold it.” By this time Berraro and his companion were running and had passed claimant who was now between Warner and the two men. Warner fired his weapon at the two fleeing men. Claimant, who was in the line of fire, was struck in the foot by a bullet.
After filing the requisite notice of intent to sue (Court of Claims Act, § 10, subd 3), claimant instituted this proceeding against the State contending that under the doctrine of respondeat superior the State was responsible for the negligence of its employee. After a trial on the issue of liability, the trial court dismissed the claim and the claimant appeals.
It is learning much too settled to require extensive citation of authority that an employer is liable for the misconduct of his employee when such misconduct is committed while the employee is acting within the scope of his employment (Sauter v New York Tribune, 305 NY 442). “An employee acts in the scope of his employment when he is doing something in furtherance of the duties he owes to his employer and where the employer is, or could be, exercising some control, directly or indirectly, over the employee’s activities” (Lundberg v State of New York, 25 NY2d 467, 470, mot for rearg den 26 NY2d 883; see, also, Moritz v Pines Hotel, 52 AD2d 1020; Tortora v LaVoy, 54 AD2d 1036).
While, more recently, the rule has been relaxed somewhat (Riviello v Waldron, 47 NY2d 297), it still requires that the act be done “6 “while the servant was doing his master’s work, no matter how irregularly, or with what disregard of instructions” ’ ” (Riviello v Waldron, 47 NY2d 297, 302, supra).
Warner, in the endeavor to reduce the two men who had robbed him to his custody, did not meet either prong of the test by which “scope of employment” is measured. His pursuit of the two men who robbed him was not in further*272anee of the duties owed to the State as a correction officer. Similarly, in pursuing the robbers, he was not in a position where the State could exercise control over him, directly or indirectly. Hence, the State cannot be held liable for Warner’s negligence.
Claimant urges, as do our dissenting brethren, two bases for reversal of the holding of the. trial court. First, they assert that Warner was a “peace officer”. From that premise they jump to the conclusion that he owed to his employer, the State, the duty of apprehending criminals.
It is to be noted that, effective September 1, 1980 “a comprehensive bill functionally repealed CPL 1.20, subdivision 33; enacted a new article 2 of the CPL which exclusively defines and lists peace officers, prescribes their power and mandates training programs” (Bellacosa, Practice Commentary, McKinney’s Cons Laws of NY, Book 11 A, CPL 2.10, p 49). While the law as it stood prior to the 1980 amendment is here applicable, the 1980 amendment, insofar as it reaffirms the fundamental concepts which preexisted it, is helpful in the solution of the problem before us.
Under both the old law and the new law Warner was a “peace officer” (CPL 1.20, subd 33, par [h] [law in effect at the time of the incident]; CPL 2.10, subd 25 [current law]). “Peace officers” are distinguished from “police officers” (CPL 1.20, subd 34). While CPL 2.20 of the current law expands, in minor degree, the powers of peace officers, the section in large part, does no more than reaffirm the powers existing prior thereto as indicated in other statutes. In that regard we conceive the concluding paragraph of CPL 2.20 which reads: “For the purposes of this section a peace officer acts pursuant to his special duties when he performs the duties of his office, pursuant to the specialized nature of his particular employment, whereby he is required or authorized to enforce any general, special or local law or charter, rule, regulation, judgment or order” to be no more than a restatement of the law as it previously existed, i.e., that a peace officer does not subject the State to liability when, pursuing criminals and acting outside the scope of his specialized employment he negligently *273wounds a bystander (cf. Stavitz v City of New York, 98 AD2d 529). That some correction officers may apprehend criminals, as indeed do some citizens not vested with the limited authority of peace officers, is much to their credit. However, in so doing they do not subject the State to liability for acts negligently performed.
The second ground urged upon us for reversal is that had Warner been injured in his pursuit of the two robbers he would have been entitled to workers’ compensation benefits (Matter of Quinlan v City of New York, 33 AD2d 714). However, as Lundberg v State of New York (25 NY2d 467, supra) makes crystal clear, the standards applied in determining whether an injury is job related for the purpose of determining the right of a worker to an award of workers’ compensation benefits are qualitatively different from those used to invoke the doctrine of respondeat superior. “[Workers’] Compensation was created to prevent injured workmen from becoming ‘objects of charity’ and to make reasonable compensation for injuries and death caused by job related activities regardless of fault * * * It is necessary for an employee seeking to obtain compensation benefits to establish only that his injury was caused by an activity related to his job” (supra, p 472). On the other hand, to establish employer liability because of employee misconduct under the doctrine of respondeat superior, control by the employer at the time of the misconduct is essential (Lundberg v State of New York, 25 NY2d 467, 472, supra).
In Lundberg (supra), one Sandilands was employed by the State Department of Public Works. He was assigned to a reservoir project distant some 80 miles from his home. It was his practice to live in the vicinity of the project from Monday through Friday of each week. On Friday, after the completion of his workday, he drove to his home, returning to work Monday morning. While he lived at the reservoir project the Department of Public Works reimbursed him for his expenses. Additionally, it paid him a mileage fee for the use of his car in traveling from the reservoir to his home as well as for the return trip.
On the Monday morning in question while driving from his home to the project, he attempted to pass a truck. In so doing, he skidded into the Lundberg vehicle causing injuries to Lundberg which resulted in his death.
*274Sandilands, who was also injured in the accident, applied for and received workers’ compensation benefits. Nevertheless, and despite the rule that a final administrative determination by a quasi-judicial agency may, in a proper case, constitute a final and binding adjudication of the issues litigated therein (Matter of Evans v Monaghan, 306 NY 312; Bernstein v Birch Wathen School, 71 AD2d 129, affd 51 NY2d 932), the suit by Lundberg’s widow against the State was dismissed. While accepting the finding that Sandilands was negligent (Lundberg v State of New York, 25 NY2d, at p 470), the Court of Appeals held that Sandilands was not acting within the scope of his employment while driving back from his home to his place of employment. We are of the opinion that the same rule is here applicable and that Warner was not acting within the scope of his employment as a correction officer in pursuing, and firing his gun at, the two men who had robbed him.
Authority most persuasive is to be found in our recent decision in Stavitz v City of New York (98 AD2d 529, supra). There we noted that when a New York City police officer acts for purely personal reasons the city does not become liable for his tortious acts even when the officer seeks to cloak his acts with official sanction. Stavitz involved two adjoining landowners, one of whom, Fabbri, was a police officer. The other was the plaintiff. Ill will existed between the two. Stavitz was reconstructing his yard. The immediate controversy centered on sand deposited by a contractor on a common driveway. Fabbri entered the home of Stavitz and assaulted him, his mother and his son. Shortly thereafter Fabbri returned, exhibited his police shield and arrested Stavitz and his son charging them with assault and resisting arrest. After a nonjury trial, both Stavitz and his son were acquitted. Thereafter, they brought action against the city for assault, malicious prosecution and false arrest. A verdict in favor of the Stavitzes was reversed by us on the ground that the actions of Fabbri were prompted by purely personal reasons and not in furtherance of any duty owed to the city.
On the facts here presented, we conclude that liability cannot be foisted upon the State for negligent acts committed by Warner for reasons personal to him and not in response to any duty owed by him to the State.
*275Accordingly, the judgment of the Court of Claims of the State of New York (Edward J. Amann, Jr., J.), entered August 16, 1982 which dismissed claimant’s claim after a trial on the issue of liability only, should be affirmed without costs.